PER CURIAM.
The defendant was convicted of second degree murder, a felony in the first degree. This conviction is affirmed. Nevertheless, the defendant was sentenced to life imprisonment under Section 775.082(1), Florida Statutes (1975): the penalty for a capital felony which mandates a twenty-five year minimum sentence. The defendant should have been sentenced under Section 775.-082(3)(b), Florida Statutes (1975), which contains the proper sentences for felonies in the first degree. The sentence, here, was improper and contrary to the law. This court directs the trial court to correct the defendant’s sentence in accordance with Sections 775.082(3)(b) and 782.04(2), Florida Statutes (1975), which will effectively delete the twenty-five year mandatory minimum sentence.
Affirmed.